In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-22-00093-CV


                      IN RE MOHAMMAD MAHMOOD, RELATOR

        ORIGINAL PROCEEDING ON PETITION FOR WRIT OF MANDAMUS

                                      April 19, 2022
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Relator Mohammad Mahmood, proceeding pro se, filed a petition for writ of

mandamus with this Court seeking to compel the Honorable Daniel H. Mills, sitting by

assignment as judge of the 368th District Court of Williamson County in trial court cause

number 19-3679-FC1, to disqualify opposing counsel and recuse himself. We dismiss

the original proceeding for want of jurisdiction.

       Appellate courts may issue writs of mandamus against a judge of a district or

county court in its geographic district and may issue writs necessary to enforce its

jurisdiction. TEX. GOV’T CODE ANN. § 22.221(a), (b). Mahmood directs his mandamus

petition against the judge of the 368th District Court of Williamson County. The latter is
not a court located within the geographic district for the Seventh Court of Appeals, but,

instead, one located within the district of the Third Court of Appeals. See TEX. GOV’T

CODE ANN. § 22.201(d), (h). Thus, we lack authority to issue a writ a mandamus against

the judge of the 368th District Court unless the writ is necessary to enforce our jurisdiction.

       Although Mahmood has an appeal presently pending before this Court, i.e. In the

Interest of A.M., cause number 07-22-00011-CV, that appeal was transferred from the

Third Court of Appeals by the Texas Supreme Court pursuant to its docket equalization

efforts. See TEX. GOV’T CODE ANN. § 73.001. The transfer did not carry with it any

jurisdiction to issue a writ of mandamus in a separate original proceeding. See In re

Barnes, No. 06-17-00042-CV, 2017 Tex. App. LEXIS 2784, at *2 (Tex. App.—Texarkana

Mar. 31, 2017, orig. proceeding) (mem. op.); Misc. Docket No. 21-9153 (Tex. Dec. 22,

2021) (“It is specifically provided that the cases ordered transferred by this Order shall, in

each instance, not include original proceedings . . . .”). And, Mahmood has not shown

how the relief sought via the pending application for a writ of mandamus is necessary to

enforce our appellate jurisdiction in cause number 07-22-00011-CV. See In re Jackson,

No. 08-20-00026-CV, 2020 Tex. App. LEXIS 1003, at *2-3 (Tex. App.—El Paso Feb. 5,

2020, orig. proceeding) (mem. op.) (dismissing original proceeding where relator failed to

show that mandamus was necessary to preserve the court’s appellate jurisdiction over a

transferred appeal).

       For these reasons, we dismiss Mahmood’s petition for writ of mandamus and

accompanying motion for temporary relief for want of jurisdiction.


                                                          Per Curiam


Pirtle, J., concurs in the result.
                                              2